UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4547



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEFAN DELAINE DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-375)


Submitted:   April 11, 2006                 Decided:   April 27, 2006


Before WILKINS, Chief Judge, and MICHAEL and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greensboro, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Lisa B. Boggs, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Stefan Delaine Davis appeals from his multiple convictions in

the Middle District of North Carolina on controlled substances and

firearms   offenses.      Davis   contends    that    the   district   court

committed reversible error when, by its written order, it denied

his   motion   to   suppress   evidence    obtained   by    law   enforcement

officers as the result of a motor vehicle search.           United States v.

Davis, No. CR-04-375 (M.D.N.C. Feb. 7, 2005) (the “Order”).               As

explained below, the court did not err in its suppression ruling

and we affirm.



                                    I.

      In the afternoon of April 14, 2004, Officers Richard Alston

and Ylonda Isom (formerly Ylonda Cooke) of the Greensboro (North

Carolina) Police Department pulled their cruiser behind a black

Camaro on McConnell Road in Greensboro and observed that neither

the driver, later identified as defendant Davis, nor the passenger,

a Mr. Columbel, were wearing seatbelts.1              After the officers

activated their blue lights, the Camaro slowed and the officers

observed Davis reach towards the passenger side of the front seat.

The Camaro thereafter came to a full stop.



      1
      The factual background relevant to the suppression issue, as
spelled out herein, is drawn from the record made at the district
court’s December 8, 2004 evidentiary hearing, and also from the
court’s Order of February 7, 2005.

                                   - 2 -
       Officers Alston and Isom parked behind Davis and Columbel,

exited their police cruiser, and approached the Camaro.                    As Isom

spoke with Davis, Alston attempted to talk with Columbel.                   Alston

observed that Columbel’s eyes were “glassy and red” and that he had

a “dazed” look.      Columbel was also slow in responding to Alston’s

questions and ignored two requests for identification. When Alston

asked     if    Columbel    had     been    “smoking     narcotics,”   Columbel

acknowledged that he had been smoking marijuana.

       Officer Isom then asked Davis if he would consent to a search

of the motor vehicle.           Davis refused to consent to Isom’s request

and, at about the same time, Officer Alston instructed Columbel to

exit    the    Camaro.     As    Columbel   exited     the   automobile,    Alston

observed what appeared to his experienced eye to be a marijuana

seed on the car’s rear floorboard and a small marijuana leaf in the

doorjamb of the vehicle.            Alston then reached into the Camaro,

retrieved the seed and the leaf, and determined, upon closer

inspection, that they were in fact marijuana.

       Officers Isom and Alston promptly placed Davis and Columbel in

handcuffs, and a search of Davis’s person resulted in the seizure

of approximately $1000 cash.            The officers instructed Davis and

Columbel to sit on the curb and proceeded to conduct a vehicle

search.       In searching the Camaro for drugs, Alston discovered, in

the center console, a silver pistol magazine loaded with .380

caliber rounds.      When Alston asked Davis where the handgun for the


                                       - 3 -
magazine was located, Davis responded that there was no firearm in

the car.

       At Officer Alston’s request, a canine handler and drug-

detecting dog were then brought to the search scene.            Although the

dog did not alert on the exterior of the vehicle, it went inside

the Camaro and immediately alerted to the glove compartment.                   A

subsequent search of the Camaro’s glove compartment uncovered a

silver .380 caliber semiautomatic pistol and a bag containing

cocaine.

       Davis and Columbel were arrested and transported to the

Greensboro   Police      Department’s     headquarters,     where   they    were

further searched.        A search of Davis’s person uncovered 8.3 grams

of cocaine base (“crack cocaine”) hidden in his crotch.             Agents of

the Federal Bureau of Investigation (the “FBI”) then advised Davis

of his Miranda rights (which he waived) and proceeded to interview

him.   During the interview, Davis indicated that, upon seeing the

blue lights of the police cruiser behind his vehicle, he had

stuffed the crack cocaine into his pants and reached over to the

passenger    side   to    push   the    handgun   further   into    the    glove

compartment.   Davis advised the FBI agents that he did not want the

police officers at the scene to search the vehicle because he

feared they would find the loaded magazine and the handgun, and he

knew that, as a convicted felon, he was prohibited from possessing

the magazine or the handgun.


                                       - 4 -
     On September 27, 2004, a grand jury in the Middle District of

North Carolina indicted Davis on four counts of federal firearms

and controlled substances offenses.    On November 1, 2004, Davis

entered a plea of not guilty and, on November 8, 2004, he filed a

motion to suppress the evidence obtained as a result of the motor

vehicle search, including the crack cocaine seized at the police

station and the statements he had made to the FBI agents.    After

conducting an evidentiary hearing on December 8, 2004, the court

denied Davis’s motion to suppress by the Order of February 7, 2005.

In the Order, the court carefully considered the evidentiary

presentation, and made the following findings and conclusions:

          The court finds that probable cause existed for the
     search of the vehicle. The investigating officers found
     one of the occupants under the influence of marijuana.
     Upon directing the passenger to remove himself from the
     vehicle, the officer saw, what appeared from his
     experience, to be a marijuana seed and marijuana leaf in
     close proximity to the passenger.      This substantial
     probable cause is bolstered by the actions of the
     Defendant’s driving when the officers were attempting to
     stop him. Based on what the officers observed and their
     experience in drug interdiction, the officers reasonably
     believed the Defendant was attempting to hide his
     contraband as they followed him. Based on the totality
     of the circumstances, the officers had an abundance of
     probable cause to search the vehicle.     Defendant also
     contends that when the canine was put into action, his
     failure to discover drugs on the outside of the vehicle
     prohibited the use of the canine inside the car. The
     court cannot accept this theory.    Once probable cause
     existed, the search could continue until the officers
     completed their investigation.


Order at 5-6.



                              - 5 -
     Davis thereafter entered conditional pleas of guilty to each

count of the four-count indictment, pursuant to a written plea

agreement, reserving his right to appeal the district court’s

suppression ruling.     On April 29, 2005, the court sentenced Davis

to 152 months of imprisonment. Davis has timely noted this appeal,

and we possess jurisdiction pursuant to 28 U.S.C § 1291.



                                  II.

        In reviewing a district court’s denial of a motion to suppress

evidence, we review the court’s factual findings for clear error

only.    United States v. Simons, 206 F.3d 392, 396 (4th Cir. 2000).

A district court’s legal conclusions in connection with such a

ruling are reviewed by us de novo.       Id.



                                  III.

     Davis’s appeal is limited to his challenge to the legality of

his four convictions, and he maintains that they must be vacated

because the district court erred in its denial of his motion to

suppress.     By that motion, Davis asserted that the search of the

Camaro he was driving on April 14, 2004, was not supported by

probable cause, in contravention of his Fourth Amendment rights.

He maintained in the district court, and contends again on appeal,

that the evidence seized from the vehicle and from his person, as




                                 - 6 -
well    as    the   statements   he    made        to   the    FBI    agents,    must    be

suppressed.

       The Supreme Court has long recognized that police officers may

search an automobile without a warrant if they possess probable

cause to believe that the vehicle is transporting contraband.                           See

Carroll v. United States, 267 U.S. 132, 135 (1925); see also United

States v. Ross, 456 U.S. 798, 798 (1982).                        And in this case,

Officers Alston and Isom possessed probable cause before the

contested search to believe that the Camaro contained controlled

substances. Officer Alston, upon pulling the police cruiser behind

the vehicle on the streets of Greensboro and activating his blue

lights, observed Davis reach toward the glove compartment.                         After

the Camaro was stopped, Columbel failed to respond to two of

Alston’s requests for identification.                   When he finally responded,

Alston observed that Columbel’s eyes were “glassy and red” and that

he had a “dazed” look.      After Alston asked him if had been “smoking

narcotics,” Columbel admitted that he had been smoking marijuana.

As Columbel exited the vehicle, Officer Alston, based on his

training and experience, recognized a marijuana seed and marijuana

leaf.    These circumstances were more than sufficient to “warrant a

man of reasonable caution in the belief” that criminal activity was

afoot.       California v. Carney 471 U.S. 386, 392 (1985).

       Davis    also   maintains      on    appeal      that    the    seizure    of    the

marijuana seed and leaf from the Camaro was not justified by the


                                           - 7 -
plain-view doctrine.       And he contends that the statements he made

to the FBI agents at the police station were the result of an

unconstitutional motor vehicle search and thus should be suppressed

as the fruit of the poisonous tree. Because the officers possessed

probable    cause,    however,      based     on    the   totality       of   the

circumstances, to conduct the challenged motor vehicle search and

related seizures, it is irrelevant whether the seizure of the

marijuana      was   justified      under     the     plain-view        doctrine.

Furthermore,     because    the    motor    vehicle   search      was   properly

conducted, Davis’s     fruit of the poisonous tree argument must also

fail.

     On these facts, the officers possessed probable cause to

search the Camaro and, after arresting Davis, they were entitled,

as the district court observed, to continue their search “until

[they]   had   completed   their    investigation.”       Order    at   6.    The

district court therefore did not err — either factually or legally

— in its denial of Davis’s suppression motion.




                                     - 8 -
                               IV.

     Pursuant to the foregoing, we reject Davis’s challenge to the

district court’s suppression ruling and affirm his convictions.2


                                                         AFFIRMED




     2
      We are content to dispense with oral argument because the
facts and legal contentions are adequately presented in the
materials before us and argument would not aid in the decisional
process.

                              - 9 -